On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
The appellee moves to dismiss the appeal on the grounds, substantially,:
“ That the bond does not set forth in substance that it is given as *422surety; that the appellant will prosecute his appeal, and satisfy whatever judgment should be rendered against him.”
The sole condition expressed in the appeal bond in this case is as follows:
“ The condition of this obligation is such, that if the above bound Mrs. Feltus shall pay the costs of said appeal, then this obligation to be null and void.”
The bond, which is executed for a devolutive appeal, is fatally defective for want of compliance with the legal requisites prescribed by Arts. 578 and 579 C. P.
1. It must be given as surety that the appeal will be prosecuted. 2 An. 1013; 27 An. 645.
2. It must be given to secure the payment of the costs, both of the Supreme Court and the inferior court. C. P. 578; 4 An. 3; 13 An. 417; 28 An. 805.
The appeal is, therefore, dismissed at the appellants’ costs.